Citation Nr: 1640319	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension disability. 

2.  Entitlement to an evaluation in excess of 10 percent prior to April 2, 2014, and thereafter, in excess of 20 percent for thoracolumbar spine spondylosis with degenerative disc disease (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to October 2009. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs Regional Office located in Salt Lake City, Utah.  In pertinent part of that rating decision, the RO awarded service connected for hypertension and lumbar spine disability and assigned noncompensable and 10 percent evaluations, respectively, effective from November 1, 2009.  The Veteran appealed the initial assigned evaluations.

In a January 2011 rating decision, the RO increased the assigned evaluation to 10 percent for hypertension, effective from November 1, 2009, and in a March 2015 rating decision, the Appeals Management Center (AMC) increased the assigned evaluation to 20 percent for lumbar spine disability, effective from April 2, 2014.    Since these increases are less than the maximum available benefits, the increases granted do not abrogate the pending issues on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Board remanded the matters on appeal to the RO (via the AMC) for additional development, to include providing the Veteran with a new VA examination to evaluate the severity of his disabilities.  The matters have properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  At no point during the pendency of the appeal has the Veteran's hypertension disability been manifested by diastolic readings of predominantly 110 or more, or systolic readings of 200 or more.

2.  Prior to April 2, 2014, the Veteran's lumbar spine disability was manifested by no more than diagnostic evidence of degenerative disc disease with forward flexion limited to 70 degrees and total combined range of motion limited to 179 degrees as result of pain, but without additional limitation following repetitive motion.  There is no evidence of ankylosis of the entire thoracolumbar, or evidence of incapacitating episodes of Intervertebral Disc Disease (IVDS).

3.  Since April 2, 2014, the Veteran's lumbar spine disability has been manifested by no more than diagnostic evidence of degenerative disc disease with forward flexion limited to 60 degrees, with painful motion; neither ankylosis (favorable or unfavorable) nor incapacitating episodes due to IVDS are demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for an evaluation in excess of 10 percent prior to April 2, 2014, and thereafter, in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).


	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

1.  VA's Duty to Notify and Assist

VA has a duty to notify and assist the claimant and the claimant's representative of the evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the Veteran's claims on appeal arise from his disagreement with the initial ratings assigned for the service-connected hypertension and lumbar spine disabilities; additional notice is not required as the original claims for service connection have been substantiated.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the Veteran's service treatment records, post-service VA treatment records and his lay statements of argument have been obtained.  In addition, the Veteran was afforded with VA examinations in June 2009, April 2011 and February 2015 in which the severity of his hypertension and lumbar spine disabilities were evaluated.  The VA examiners reviewed the claims folders and recorded the Veteran's reported history and the clinical findings in the examination report, and provided comprehensive statements in support of the medical conclusions.  The Board finds that the VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183 (2002).



2.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension 

The Veteran seeks a higher evaluation for his hypertension disability.  He is currently assigned a 10 percent evaluation under Diagnostic Code 7101, which rates hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Diagnostic Code 7101 provides for a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more. Id. 

The Veteran's service treatment records show that he was diagnosed and treated for hypertension since 1996.  In June 2009, prior to his separation from service, the Veteran was afforded a VA general medical examination.  That examination report shows that the Veteran reported a history of hypertension for the past 15 years.  He reported that he takes medication to control his blood pressure, and he denied any current side-effects from his medication.  Blood pressure measurements were listed as: 130/86; 130/80; and 126/84.  The examiner endorsed the previously established hypertension diagnosis and reported that there was no current evidence of hypertensive heart disease.  

In April 2011, the Veteran was provided with a VA examination to evaluate the severity of his hypertension.  The examiner noted the blood pressure readings taken within the past year.  These readings all showed diastolic blood pressure less than 110 and systolic blood pressure less than 200.  The examiner indicated that the only hypertensive complication was headache (and the Veteran has already been awarded service-connection for headache disability).  The Veteran required continuous medication for control of his hypertension.  Clinical evaluation showed three blood pressure readings, and each was recorded as 142/90.  It was noted that previous findings from a 2011 ECHO and chest x-ray revealed no heart abnormalities.  The examiner endorsed the previously established hypertension diagnosis and reported that there was no current evidence of hypertensive heart disease.   The VA examiner noted that although the medical records showed that the Veteran had history of an abnormal EKG, the findings in the 2011 ECHO report were within normal limits and there was no evidence of a heart condition related to the Veteran's hypertension.  The VA examiner concluded that the Veteran's hypertension did not result in functional impairment that impacted his activities of daily living or his ability to work. 

The Veteran's treatment records from 2010 through 2014 include multiple blood pressure readings.  However, none of these readings show that diastolic pressure reached 110 or systolic pressure reached 200.  Notably, clinical reports from December 2011 and July 2013 contained blood pressure readings of 150/90 and 151/91, respectively, which reflect the highest readings recorded. 

The Veteran was afforded with another VA examination to evaluate the severity of his hypertension in February 2015.  The examination report shows that the Veteran reported that that his hypertension was well-controlled on medications.   He reported recent changes to his medication regimen and he was currently on a combination of two medications.  The Veteran further reported that when he checked his blood pressure, his blood pressure readings were typically in the 140s/low 90s range, but otherwise his blood pressure has been in good control.  The examiner noted the blood pressure readings taken within the past year, and they all showed diastolic blood pressure less than 110 and systolic blood pressure less than 200.  On clinical evaluation, his blood pressure reading was 132/98.  No complications associated with hypertension were identified.  The examiner endorsed the previously established hypertension diagnosis.   The VA examiner concluded that the Veteran's hypertension did not result in functional impairment that impacted his ability to work.  Rather, the VA examiner noted that the Veteran is currently employed in a sedentary work position as a supervisor and he has no limitations on sedentary activity as result of his hypertension disability. 

Based on a review of the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's hypertension disability is not warranted under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  There is no evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.  The criteria for an increased rating for hypertension have not been met or nearly approximated at any time during the claims period.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A rating in excess of 10 percent for hypertension is denied.

The Board has considered the Veteran's assertions that the severity of his hypertension disability is more severe than reflected by the current assigned 10 present rating.  In this regard, the Veteran asserts that without his medication his hypertension would be more severe, and it will lead to his development of more serious heart conditions.  Notably, the current assigned 10 percent rating takes into account the Veteran's continuous use of medication to control his hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In addition, the medical evidence does not show that the Veteran has developed a heart-related disorder associated with his hypertension.  Rather, all three VA examiners concluded that based on a review of the medical evidence and findings from clinical evaluation, there was no evidence of hypertensive related heart disease or other heart-related conditions associated with the Veteran's hypertension.   An evaluation in excess of 10 percent for hypertension is not warranted.  See 38 C.F.R. § 4.104.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the hypertension disability warranted higher scheduler rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability 

The Veteran seeks a higher evaluation for his lumbar spine disability.  His lumbar spine disability is currently rated as 10 percent disabling prior to April 2, 2014, and thereafter, as 20 percent disabling, and it is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).   

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Rating for IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

Under the General Rating Formula, disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  38 C.F.R. § 4.71a.  A 10 percent disability rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5242 (2015). 
 
A 20 percent disability rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5242. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Note (1). 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's service treatment records show complaints of low back pain and with radiating pain down his lower extremities.  A November 2006 MRI lumbar spine report showed findings of L5-SI stenosis.  A September 2008 service treatment report shows that the Veteran continued to complain of low back pain with radiating pain down his right leg.  An MRI report revealed findings of right S1 nerve impingement.  He received two nerve block injections in November 2008. 

Prior to his separation from service, the Veteran was afforded a VA general medical examination in June 2009.  The report shows the Veteran complained of stiffness and constant low back pain as well as radiating pain from his low back into his hips.  He denied symptoms of tingling and numbness in his legs, and bladder or bowel impairment.  He reported flare-ups in low back pain with physical activities and stress.  He stated that he takes medication to help alleviate pain during flare-ups.  The Veteran denied any episodes of incapacitation because of his lumbar spine disability.  The Veteran reported that he had functional impairment to limitation with running and difficulty with prolonged standing as a result of his lumbar spine disability.  

On clinical evaluation, the 2009 VA examiner observed that the Veteran had normal posture, normal gait, and normal spinal curvature.  There was no evidence of radiating pain on motion, or evidence of tenderness and weakness, but there was evidence of muscle spasms in the lumbar spine.  Straight leg test was negative, bilaterally.  Range of motion testing revealed that the Veteran had forward flexion limited to 82 degrees due to pain and combined range of motion limited to 179 degrees due to pain.  The VA examiner observed evidence of painful motion, but it did not result in additional limitation after repetitive use.  Neurologic evaluation revealed normal motor, reflex, and sensory findings.  There was no sign of lumbar intervertebral disc syndrome with chronic or permanent nerve root involvement.  X-ray film revealed evidence of diffuse lumbar spondylosis.  The Veteran was diagnosed with spondylosis and degenerative changes of the thoracolumbar spine. 

Post-service treatment records show that the Veteran continued to complain of low back pain with radiating pain down his lower extremities.  The report of an April 2010 MRI of the lumbar spine shows that the Veteran had a history of low back pain and bilateral radiculopathy, but the findings from the diagnostic test revealed no root nerve impingement.  In a May 2010 private medical record, it was noted that there was no objective medical findings to support the Veteran's complaints of radiating pain down both lower extremities.  Clinical findings revealed no limitation of motion in the lumbar spine and normal neurologic evaluation.  

In April 2011, the Veteran was afforded a VA examination to evaluate the severity of his lumbar spine disability.  In that examination report, the VA examiner record the Veteran's complaints of constant low back pain and radiating pain across his back and down his right leg to his knee.  He also complained of intermittent tingling in his entire right leg.  The Veteran reported that he was able to walk more than a half mile and stand for 25 minutes before stopping because of pain in his thigh.  He experienced flare-ups in low back pain and radiating pain about 2 to 3 times a week, and he was unable to perform strenuous activities during these periods.  He had previously received epidural injections, which he felt did not help to relieve his symptoms.  He reported that he takes Motrin three times a day to help alleviate his symptoms.  The Veteran also complained of increased urinary frequency, but the VA examiner found that his symptoms were not associated with his lumbar spine disability.  

On clinical evaluation, the 2011 VA examiner observed that the Veteran had normal posture and normal gait, but there was evidence of flatting of spinal curvature.  Range of motion testing revealed that the Veteran had forward flexion limited to 70 degrees when pain begins and combined range of motion limited to 200 degrees due to pain.  There was evidence of tenderness and painful motion, but there was no evidence of additional limitation after repetitive use.   Neurologic evaluation revealed no abnormalities on motor, reflex, or sensory testing.  X-ray film revealed normal lumbar spine.  Diagnosis provided was thoracolumbar spondylosis with degenerative disc disease.  The VA examiner found that the Veteran's lumbar spine disability resulted in functional impairment that moderately impacted his activities of daily living, but his disability did not impact his sedentary employment position. 

Subsequent treatment records show that the Veteran complained of increased lumbar spine problems in 2013.  An August 2013 treatment record shows that the Veteran presented with complaints of increased pain and tightness in his low back as well as radiating pain into his right hip.  It was noted that the Veteran reported a history of exercising and weight-lifting.  There was clinical evidence of muscle spasms, painful motion, and limitation on forward flexion to 20 degrees due to pain.  The Veteran was assessed with a muscle strain of the lumbar spine and prescribed physical therapy treatment.  A September 2013 EMG report revealed normal findings in both lower extremities and a January 2014 x-ray of the lumbar spine was negative.  Physical therapy treatment records dated in February and March 2014 show that the Veteran's lumbar spine symptoms had improved to where he had full range of motion on extension and forward flexion of the lumbar spine and approximately 75 percent of full rotation of the lumbar spine. 

In an April 2, 2014 informal hearing presentation, the Veteran's representative, on the Veteran's behalf, asserted that the Veteran's lumbar spine disability had worsened.  The Veteran asserted that a new VA examination was needed to evaluate the severity of his lumbar spine disability.

In February 2015, the Veteran was afforded his most recent VA examination to evaluate his lumbar spine disability.  The examination report shows diagnoses of spondylosis and degenerative disc disease.  The Veteran complained of constant low back pain, which was greater on the right than the left side of his low back.  He reported flare-ups of pain that were precipitated by certain motions (i.e. lifting, bending too far, and twisting the wrong way), which occurred 4 times per month and lasted a total of 1 to 2 days.  During these periods of flare-ups, he experienced increased stiffness and he was unable to bend forward to touch his shoes or the floor.  He denied any radiculopathy symptoms. 

On clinical evaluation, the 2015 VA examiner found that the Veteran had functional impairment in his lumbar spine as result of pain and stiffness.  Based on range of motion testing, the VA examiner concluded that the Veteran had forward flexion limited to 60 degrees and combined range of motion limited to 155 degrees due to pain.  These range of motion findings are based on the VA examiner's consideration of additional limitation of motion as result of flare-ups of low back pain.  There was evidence of tenderness and muscle spasm of the thoracolumbar spine which the VA examiner found resulted in abnormal gait or abnormal spinal contour.  Neurologic evaluation revealed no abnormalities on motor, reflex, and sensory testing.  The Veteran denied any radicular symptoms and the VA examiner found that there was no objective evidence of radiculopathy in either leg.  No findings of IVDS or ankylosis were observed.  The VA examiner concluded that the Veteran's lumbar spine disability did not result in functional impairment that impacted his ability to work.  Rather, the VA examiner noted that the Veteran was employed in a sedentary work position as a supervisor and he has no limitations on sedentary activity as result of his disability.

Applying the rating criteria during the time period under consideration, the record demonstrates that the Veteran's lumbar spine disability worsened in severity; thus, the current assigned "staged ratings" are warranted, with higher rating for the period beginning April 2, 2014 as identified in the March 2015 rating decision.

Initially, the Board notes that there is no evidence of incapacitating episodes as contemplated by the regulation, and neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, as well as the lack any assertion by the Veteran that he has experienced incapacitating, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  Rather, the Veteran's lumbar spine disability is more appropriately rated based on limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

The record shows that for the period prior to April 2, 2014, the Veteran's lumbar spine disability was manifested by no more than subjective complaints of pain with increased activity and objective findings of forward flexion limited to 70 degrees and total combined range of motion limited of 179 degrees as result of pain, but without additional limitation following repetitive motion.  He reportedly experiences flare-ups of increased pain that limited his ability perform strenuous activities during these periods.  Collectively, this symptomatology does not support the assignment of an evaluation in excess of 10 percent based on limitation of motion in the thoracolumbar spine.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235- 5242. 

The Board has considered the 2013 VA treatment records that show that the Veteran sought treatment for a muscle strain of the lumbar spine that resulted in reduced range of motion.  However, subsequent VA treatment record demonstrate that following his physical therapy treatment, the Veteran's symptomatology improved and he exhibited full range of motion on forward flexion and extension.   This short period of exacerbation of his lumbar spine symptomatology followed by significant improvement demonstrates that this incident of increased symptoms only marked a temporary flare-up of the Veteran's lumbar spine disability and did not resulted in a permanent worsening of his disability at that time.  The 2013 VA treatment record range of motion finding did not represent a permanent increase in his disability during this period.  See Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A higher evaluation than 10 percent prior to April 2, 2014 is not warranted unless there is evidence of forward flexion limited to greater than 30 but less than 60 degrees and total thoracolumbar motion limited to less than 120 degrees, or evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Pertinently, the findings in the 2009 and 2011 VA examinations show that the Veteran had normal gait and normal spine curvature and he only had limitation of forward flexion to 70 degrees and limitation of combined range of motion to 179 degrees as result of pain.  Indeed, a higher rating under the General Rating Formula for Diseases of the Spine is not warranted because flexion is greater than 60 degrees and the total combined greater than 120 degrees, and there was no evidence of evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran reports episodes increased pain that limited his ability to perform strenuous activities during those periods, but there was no objective medical evidence of additional loss of function on repetition of motion.  Even when considering the factors discussed in DeLuca, his disability is not severe enough as to be support the criteria for the next higher, 20 percent, evaluation under the General Rating Formula for Diseases of the Spine prior to April 2, 2014.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204 -08; 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470   (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

The competent medical and lay evidence of record does not support the assignment of an evaluation in excess of 10 percent for lumbar spine disability at any point prior to April 2, 2014.

As of April 2, 2014, it has been determined that the evidence of record demonstrates that the Veteran's lumbar spine disability had worsened, and the Veteran has been assigned a 20 percent evaluation as of that date.  Based on review of the claims folder, the Board finds that an evaluation in excess of 20 percent is not warranted at any point since April 2, 2014.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.

Considering the Veteran's lumbar spine disability under the General Rating Formula, the Board finds that the Veteran does not meet the criteria for any higher rating, such as a 40 percent rating (forward flexion of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine), 50 percent (unfavorable ankylosis of the entire thoracolumbar spine), or 100 percent (unfavorable ankylosis of the entire spine).  See 38 C.F.R. §  4.71a.  As already noted, the VA examiners found that the Veteran has forward flexion of the lumbar spine of greater than 30 degrees, even considering limitations due to pain during flare-ups, and, consequently, determined that the Veteran's thoracolumbar spine was not ankylosed.  The Veteran does not meet the criteria for any higher rating based on limitation of motion, including after consideration of consideration of the DeLuca factors such as pain during flare-ups or after repeated motion.

As noted above, the evaluation of the Veteran's service-connected lumbar spine disability requires consideration of and the assignment of separate ratings for objective neurological abnormalities associated with the spine disability.  38 C.F.R. § 4.71a, Note (1).  Here, there is no medical evidence of bladder or bowel impairment associated with the Veteran's lumbar spine disorder.  Although the service and post-service treatment records do reflect complaints of radiating pain associated with the Veteran's lumbar spine disability, the post-service clinical evidence has consistently reflected normal neurologic evaluations and diagnostic testing has not revealed radiculopathy in either lower extremity at any point during the pendency of the appeal.  Therefore, a separate, compensable rating is not warranted.

In sum, an evaluation in excess of 10 percent for the period prior to April 2, 2014, and thereafter, an evaluation in excess of 20 percent for lumbar spine disability are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, 5243.  The preponderance of the evidence is against the assignment of any higher or separate rating during the period under appeal.  38 U.S.C.A. § 5107 (b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) (2015), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected hypertension and lumbar spine disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include elevated blood pressure, general back pain and reduced lumbar spine motion.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. §§ 3.321(b), 4.16(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether a claim for total disability rating due to individual unemployability is part and parcel of the initial increased-rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not filed a claim for TDIU and there is nothing in the record suggests that his unemployable as a result of service-connected disabilities.  Rather, the evidence of record demonstrates that the Veteran has been employed throughout the pendency of the appeal despite the severity of his service-connected disabilities. There is nothing in the record that suggests that he was unable to perform his duties or not work when scheduled to the point it made his employment less than substantially gainful.  Therefore, the issue of a TDIU rating is not raised in this case.


ORDER

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.

Entitlement to an evaluation in excess of 10 percent prior to April 2, 2014, and thereafter, in excess of 20 percent for lumbar spine disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


